EXHIBIT 10.4
 
 
Execution Copy


TERMINATION OF EMPLOYMENT AND DEFERRED COMPENSATION
AGREEMENTS AND LIMITED RELEASE
 
This Termination of Employment and Deferred Compensation Agreements and Limited
Release (“Agreement”) is made between Clarence W. Schawk (“Employee”) and
Schawk, Inc. (“Schawk”).
 
WHEREAS, the terms and conditions of Employee’s employment with Schawk, Inc.
(“Schawk”) are governed by the Clarence W. Schawk Amended and Restated
Employment Agreement, dated October 1, 1994, as amended by that certain Addendum
to Restated Employment Agreement of Clarence W. Schawk, dated March 9, 1998 (the
“Employment Agreement”);
 
WHEREAS, Employee and Schawk are also parties to that certain Deferred
Compensation Agreement dated June 1, 1983, as modified by that certain Addendum
to Restated Employment Agreement of Clarence W. Schawk, dated March 9, 1998
(“Deferred Compensation Agreement”);
 
WHEREAS, Matthews International Corporation (“Matthews”) and Schawk are
contemplating entering into that certain Agreement and Plan of Merger by and
among Matthews, Moonlight Merger Sub Corporation, Moonlight Merger Sub LLC and
Schawk dated as of March 16, 2014 (the “Merger Agreement”); and
 
WHEREAS, as a condition precedent to the execution of the Merger Agreement,
Employee must terminate the Employment Agreement and the Deferred Compensation
Agreement as provided herein.
 
NOW THEREFORE, intending to be legally bound and for good and valuable
consideration, Schawk and Employee agree as follows:
 
1.           Recitals.  The foregoing recitals are true and correct and
incorporated herein.
 
2.           Termination of Employment and Deferred Compensation Agreements
(collectively, the “Employment Agreement”).
 
(a)           Except as provided in Section 3(c) herein, notwithstanding any
provision of the Employment Agreement to the contrary, Employee hereby agrees
that the Employment Agreement is terminated, effective immediately.
 
(b)           The termination of the Employment Agreement contained herein does
not constitute a termination of Employee’s employment with the Company, and upon
the execution hereof he will continue to hold the position and office he held in
the Company immediately prior hereto, and he will continue to receive his base
salary, eligibility for his annual bonus and long term incentive opportunities,
health & welfare and fringe benefits following the execution hereof until
changed by the Board of Directors of Schawk.
 



 
 
 

 
 
1

--------------------------------------------------------------------------------

 
Execution Copy


3.           No Further Obligations and Limited Release of Claims.
 
(a)           The Employee and Schawk acknowledge and agree that the termination
of the Employment Agreement does not result in any obligations of either
Executive or Schawk party under the Employment Agreement becoming due to either
party (including any successor entities), including without limitation, the
Employee’s obligation to remain subject to any restrictive covenants thereunder
and the Company’s (or any successor entity’s) obligation to make any payments or
benefits to the Employee, except as otherwise provided in Section 2(b) herein;
provided, however, Employee shall remain entitled to the accrued deferred
compensation of approximately $815,000.00 as specifically set forth on Schawk’s
books and records and as disclosed in Schawk’s 2013 Proxy Statement (the
“Deferred Compensation Exception”).
 
(b)           Employee further releases and forever discharges Schawk, Matthews,
and each of their direct and indirect subsidiaries, divisions, parents,
affiliates, companies under common control of any of the foregoing,
predecessors, successors, and assigns, and its and their past, present and
future shareholders, partners, principals, managers, directors, officers,
employees, agents, attorneys, employee benefit plans, trustees and all others
acting in concert with them, from any and all claims, actions, suits,
proceedings, complaints, causes of action, debts, costs and expenses (including
attorney’s fees), at law or in equity, known or unknown, that Employee has or
may have through the date Employee signs this Agreement, arising out of, based
on, or relating in any way to any payments or compensation that otherwise may
have been due and/or owing Employee under the Employment Agreement, excluding
the Deferred Compensation Exception, but including any other amounts that are or
may be owed under any other deferred compensation plans or agreements.
 
(c)           Notwithstanding the foregoing, the limited release set forth in
Section 3(b) does not and is not intended to release any claims not specifically
referenced in Section 3(b) herein and/or that cannot be released by law,
including but not limited to claims for (i) vested pension benefits, (ii) rights
under current bonus plans, Long Term Incentive Plans and the like of the type
and consistent with the disclosures contained in Schawk’s 2013 Proxy Statement;
and (iii) amounts due under Clause 2(b).
 
4.           Consult With an Attorney.  Schawk hereby advise Employee to consult
with an attorney of Employee’s choice (at Employee’s expense) before Employee
signs this Agreement.  Schawk will rely on Employee’s signature on this
Agreement as Employee’s representation that Employee read this Agreement
carefully before signing it, and that Employee has a full and complete
understanding of its terms.
 
5.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, without giving effect to
its principles of conflicts of law.
 
6.           Entire Agreement.  This Agreement reflects the complete
understanding between the parties concerning its subject matter, and supersedes
any and all prior agreements, promises, representations or inducements
concerning that subject matter.
 



 
 
 

 
 
2

--------------------------------------------------------------------------------

 
Execution Copy


7.           No Admissions.  Neither the execution of this Agreement nor the
performance of its terms and conditions shall be construed or considered by any
party or by any other person as an admission of liability or wrongdoing by
either party.
 
8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be considered an original instrument and all of
which together will be considered one and the same agreement and will become
effective when all executed counterparts have been delivered to the respective
parties.  Delivery of executed pages by facsimiles transmission or e-mail will
constitute effective and binding execution and delivery of this Agreement.
 
9.           Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of Schawk and its respective successors and assigns.
 
[The rest of this page is intentionally left blank.]
 



 
 
 

 
3

--------------------------------------------------------------------------------

 
Execution Copy


     10.           Acknowledgements.  Employee hereby acknowledges that Employee
(a) has read this Agreement and understands all of its provisions; and (b)
voluntarily enters into this Agreement, which is contractual in nature and
contains a general release of claims related to the Employment Agreement and the
Deferred Compensation Agreement.
 
 
Witness:
   
SCHAWK, INC.
 
        By:
/s/Timothy J. Cunningham
   
 
    Title: EVP & CFO    
 
    Date:
March 16, 2014
 

 
 
Witness:
 
   
 
        By:
/s/Clarence W. Schawk
   
 
     
Clarence W. Schawk
 
   
 
    Date:
 
 

 

 
 
 

 
4
 
 

